TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00562-CV




In re Rose Orosco





ORIGINAL PROCEEDING FROM HAYS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator Rose Orosco filed a petition for writ of mandamus.  We deny the petition. 
See Tex. R. App. 52.8(a).
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   December 15, 2005